Citation Nr: 1521332	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-24 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the Veteran's cause of death. 

2.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to June 1954.  He died in August 1994.  The appellant is his surviving spouse. 

Historically, the agency of original jurisdiction (AOJ) denied the appellant's initial claim for service connection for the Veteran's cause of death in October 1994. Although notified of the denial, the appellant did not initiate an appeal of the decision.  In April 1996, the appellant filed a new claim for dependency and indemnity compensation (DIC), to include on the basis of service connection for the cause of the Veteran's death.  Also in April 2006, the AOJ declined to reopen the claim.  Although the appellant initiated an appeal with the filing of a timely notice of disagreement (NOD), she did not thereafter timely perfect an appeal following the issuance of a statement of the case (SOC).

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the AOJ, inter alia, continued to deny service connection for the cause of the Veteran's death on the basis that new and material evidence had not been received.  In December 2011, the appellant filed an NOD.  An SOC was issued in July 2013, and the appellant filed a statement in September 2013 that was accepted as a substantive appeal in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals.  

In May 2014, the appellant testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial consideration of the evidence by the AOJ.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).   Notably, during the hearing the appellant withdrew from appeal the appellant's claim for death pension benefits.  

As regards characterization of the appeal, it is noted that, regardless of the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for the cause of the Veteran's death.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the Board's favorable disposition of the request to reopen-the Board has now characterized the appeal as encompassing both matters set forth on the title page. 

The Board notes that in addition to the paper claims file, there are paperless, electronic files associated with this claim in Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the Virtual VA file reveals the May 2014 hearing transcript; the remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the claims on appeal.  The VBMS file currently includes no documents.

The Board's decision reopening the claim for service connection for the cause of the Veteran's death is set forth below.  The claim for service connection for the cause of the Veteran's death, on the merits, is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In April 1996, the AOJ, inter alia, declined to reopen a claim for dependency and indemnity compensation benefits, to include service connection for the Veteran's cause of death, because new and material evidence had not been received.  Although the appellant initiated an appeal with the filing of an NOD in May 1996, she did not thereafter perfect an appeal following the issuance of a June 1996 SOC (after the expiration of an extension period), and no other pertinent exception to finality applies.

3.  Evidence associated with the claims file since the AOJ's April 1996 decision includes new evidence that relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1996 decision declining to reopen a claim for DIC, on the basis of service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As pertinent evidence received since the issuance of the April 1996 decision is new and material, the criteria for reopening the claim for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the request to reopen the claim for service connection for cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal, have been accomplished.   

At the time of the prior denial and currently, service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a veteran's active service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Although service connection for alcoholism or substance abuse is generally not allowed by law (as discussed below), if such was acquired as a result of a service-connected disability, then secondary service-connection may be available.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service- connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

In this case, the Veteran died in August 1994.  The appellant's claim for service connection for the cause of the Veteran's death was initially denied by the RO in an October 1994 rating decision.  The evidence of record at the time consisted of the Veteran's Certificate of Death, service treatment records, post-service VA and private medical records, and lay statements from the Veteran's wife and brothers.  

The Veteran's Certificate of Death lists his cause of death as respiratory failure, due to or as a consequence of liver failure secondary to alcohol abuse due to or as a consequence of coagulopathy secondary to liver failure.  

As for medical records, the service treatment records document a left shoulder injury sustained during a car accident in service as well as a duodenal ulcer and an impression that the Veteran had an "anxiety state."  VA treatment records reflect the Veteran's reports that he "hurt all over," clinical impressions of chronic pain, and that the Veteran drank to ease his pain.  See e.g. September 1993 and November 1993 VA treatment records.  An April 1991 VA treatment record also notes an Axis I diagnosis of continuous alcohol dependence.  The report of an August 1993 VA examination notes epigastric pain.  A January 1994 VA examination report documents the Veteran's report that he had been unable to work for two years due to his (nonservice-connected) low back pain.  Private treatment records note peptic ulcer disease.  

In a November 1991 statement, the appellant described the Veteran's complaints of stomach pain and treatment for ulcers.  In a written statement, one of the Veteran's brothers indicated that the Veteran had complained of severe stomach problems.  The Veteran's other brother submitted a statement noting that the two had served together on the same ship and that he had personally observed his brother complain of severe stomach pain while aboard the ship and that his brother was assigned stressful duties aboard the ship. 

At the time of his death, service connection had been established for residuals of a left clavicle injury as well as a duodenal ulcer with gastroesophageal reflux (GERD), rated as 10 percent disabling and as 20 percent disabling, respectively, from April 15, 1991.  

In the initial October 1994 denial of service connection for the Veteran's cause of death., the AOJ stated that it was not shown that any singular service-connected disability either materially contributed to or directly caused the Veteran's death, nor was it shown that the cause of death as listed on the death certificate was directly incurred in or aggravated by the Veteran's service, nor was it shown that the cause of death was diagnosed or treated within one year of the Veteran's discharge from active service.  Although notified of the denial in a letter dated in October 1994, the appellant did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period following the October 1994 denial, and no additional service records (warranting reconsideration of the claim) were received between the October 1994 denial and the April 1996 letter from the AOJ.  See 38 C.F.R. § 3.156(b), (c).  

In April 1996, the appellant filed a new claim, in part, for dependency and indemnity compensation.  In an April 1996 letter to the appellant, the AOJ declined to reopen the claim because new and material evidence had not been received.  A review of the record reveals that between the October 1994 denial and the April 1996 letter, the appellant did not file any additional evidence other than the application for "dependency and indemnity compensation, death benefits, and accrued benefits by a surviving spouse."  The application contained substantially the same information as the October 1994 form, with the only exceptions being that her reported earnings were higher in April 1996 and her reported mortgage expense was slightly less on the April 1996 form.  Such financial reports are not pertinent to any findings regarding the cause of the Veteran's death.  

Although the appellant initially disagreed with the April 1996 decision by filing  notice of disagreement in May 1996, she did not perfect an appeal of the .  The AOJ issued a statement of the case in June 1996, specifically determining that "[n]ew and material evidence to reopen the claim for service-connected death of the [V]eteran has not been furnished."  In July 1996, the appellant requested an extension to file a formal appeal with documentation to support her claim.  The AOJ sent her another letter granting her a 60-day extension in which to perfect her appeal.  The appellant did not respond.  The claim was closed without any further action regarding the appellant's appeal.  Where evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158.  When a claim is abandoned, the appellant must file a new claim, and the effective date will not be earlier than the date of receipt of the new claim.  Id.  Notably, no document that can be construed as a substantive appeal was filed by the appellant within the remainder of the one-year period following the issuance of the April 1996 letter.  See 38 C.F.R. §§ 20.202, 20.302(b) (2014).  

Moreover, no additional evidence was received within the one-year appeal period following the April 1996 letter, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  For these reasons, the RO's AOJ's April 1996 decision declining to reopen the previously denied DIC claim on the basis of service connection for the cause of the Veteran's death is final (see 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (see 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, in April 2011, the appellant sought to reopen her claim for service connection for cause of the Veteran's death.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for cause of the Veteran's death is the AOJ's April 1996 letter declining to reopen the claim on the basis of no new and material evidence.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the in April 1996, the pertinent evidence was the same as that considered at the time of the October 1994 denial: Certificate of Death, lay statements from the Veteran's wife and brothers, private treatment records, service treatment records, VA treatment records, a January 1994 VA examination report, and the Veteran's own lay statements regarding his pain and inability to work.  

As discussed above, the lay statements from the Veteran's wife and brothers noted their observations of the Veteran expressing that he had stomach pain.  Private treatment records noted peptic ulcer disease.  The Veteran's service treatment records reflected a left shoulder injury sustained during a car accident in service as well as a duodenal ulcer and an impression that the Veteran had an "anxiety state."  VA treatment records reflected the Veteran's reports that he "hurt all over," clinical impressions of chronic pain, and that the Veteran drank to ease his pain.  See e.g. September 1993 and November 1993 VA treatment records.  An April 1991 VA treatment record also noted an Axis I diagnosis of continuous alcohol dependence.  A VA examination report dated in August 1993 noted epigastric pain.  A January 1994 VA examination report was also of record and noted the Veteran's statement that he had been unable to work for two years due to his (non-service connected) low back pain.  He was service-connected for a postoperative duodenal ulcer with gastroesophageal reflux (GERD) and residuals of a fractured left clavicle, at the time of death and also had claims pending for service connection of the right shoulder as well as individual unemployability.  

Since the April 1996 decision declining to reopen the claim, the appellant has raised new theories of entitlement regarding service connection for the Veteran's cause of death.  She has contended that the Veteran's alcohol disorder (noted on the Certificate of Death as having caused the liver failure) was caused or aggravated by his service-connected left shoulder and duodenal ulcer disabilities.  She and her daughter have also suggested that he had an acquired psychiatric disorder due to service, for which he drank to self-medicate.

Pertinent evidence added to the claims file since the April 1996 decision includes an April 2014 private medical opinion from Dr. E. relating the Veteran's alcohol disorder to his service-connected disabilities.  Dr. E. indicated that he reviewed the Veteran's medical records as well as other pertinent documents in the file, and opined that it is at least as likely as not that the Veteran's death is service-connected.  Dr. E. explained that the Veteran's service-connected disabilities "contributed to his alcohol abuse and that his alcohol abuse was not just primary alcohol abuse."  He further explained that the Veteran drank alcohol to ease his pain.  Dr. E. specifically cited a September 1993 VA outpatient treatment record which noted the Veteran's report that he "hurt all over," which Dr. E. opined would naturally include the service-connected left clavicle.  Dr. E. explained that given the severity of the Veteran's left clavicle injury in service, he would have had significant arthritis, and therefore pain, as a result.  Moreover, Dr. E. noted that the Veteran experienced abdominal pain consistent with the service-connected duodenal ulcer with GERD.  Dr. E. reasoned that the Veteran's pain from his service-connected disabilities was partially relieved by alcohol which resulted in greater use of alcohol.  

The Board also observes that Dr. E.'s conclusion is consistent with a November 1993 VA treatment record that notes the Veteran's report "I drink to ease my pain."  The Board also notes that the November 1993 treatment record indicates the Veteran's desire to obtain pain medication and to stop drinking.  The Board also observes that an October 1991 letter from the Veteran's brother confirms reports of abdominal pain.  

Additional pertinent evidence includes the appellant's sworn testimony further explaining her observations that the Veteran drank in order to relieve his pain as well as a letter from the Veteran's daughter regarding her observations of the Veteran's difficulty breathing, depressed mood for many years, and alcohol use.  The lay statements regarding observations of the Veteran's depressed mood are consistent with a June 1957 service treatment record which noted an impression of an "anxiety state."  

The Board finds that the above-described medical and lay evidence provides a basis for reopening the claim for service connection for the cause of the Veteran's death.  The Board finds that the evidence is "new" in that it was not before agency decision makers when the AOJ declined to reopen the claim in April 1996, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that, when presumed credible and combined with the other evidence of record, it goes to the question of whether the Veteran's service-connected disabilities substantially contributed to his death.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claims for service connection for cause of the Veteran's death and thus, when presumed credible, also raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for the cause of the Veteran's death are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service connection for the cause of the Veteran's death has been received, to this extent only, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.

As discussed above, the Board has reopened the appellant's claim for service connection for the Veteran's cause of death.  Although new lay and medical evidence received since the April 1996 letter is deemed sufficient to reopen the claim for service connection of the Veteran's cause of death, such evidence is not sufficient to support a grant of the claim.  

In the private medical opinion, Dr. E. linked the Veteran's alcohol disorder to non-service connected disabilities such as low back pain and "other joint pain" in addition to the Veteran's service-connected disabilities.  This is consistent with the appellant's own assertions that the Veteran also drank due to pain from -service connected disability pain such as back and knee pain.  See Hearing Transcript p. 4.  Neither the appellant nor Dr. E. contends that the Veteran's low back pain, knee pain, or "other joint pain" is due to service.  Therefore, there is no competent opinion of record attributing the Veteran's alcohol disorder solely to service-connected disability(ies).  

Further, Dr. E.'s use of the descriptor "just" when discussing whether the Veteran's alcohol disorder was "primary alcohol abuse" raises a question of whether the Veteran's alcohol disorder was to some degree "primary alcohol abuse" (i.e., willful misconduct) and, therefore, for which a grant of service connection is prohibited under 38 U.S.C.A. § 1110.  Additionally, it is unclear that Dr. E. reviewed all of the pertinent medical records in the file in reaching his conclusion.  

Under 38 U.S.C.A. § 1110, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  However, if an alcohol or drug addiction was acquired as a result of a service-connected disability, then secondary service-connection may be available.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); see also Allen,  237 F.3d 1368 (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol and drug abuse disabilities but does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability).  

To date, a VA opinion has not been obtained with respect to whether the Veteran's alcohol disorder was attributable to a service-connected disability.  Given the indication that there may be a relationship between the Veteran's alcohol disorder, which is shown to have contributed to his death, and service-connected disabilities (via self-medicating), the Board finds that a remand to obtain such a medical opinion-based on review of the entire claims file, and supported by complete, clearly-stated rationale-is needed to determine whether a disability of service origin (to include service-connected duodenal ulcer with GERD and/or residuals of a left clavicle injury) caused or contributed substantially or materially to cause the Veteran's death.  See 38 U.S.C.A. § 5103A(a)(1) (West 2014); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In rendering the requested opinion, the physician must explicitly address questions raised by Dr. E.'s opinion regarding whether the Veteran's alcohol disorder was "primary alcohol abuse" (i.e., willful misconduct) and/or a result of service or service-connected disabilities including duodenal ulcer with GERD and residuals of a left clavicle injury.  The physician should also address the relationship, if any, between the Veteran's alcohol disorder and psychiatric symptoms which may have begun during service.  In doing so, the examiner must consider and discuss the service treatment record documenting an impression that the Veteran had an "anxiety state,"  the appellant's contention that the Veteran had continuity of depressive symptomatology since service, as well as her and her daughter's assertions that he drank alcohol to self-medicate such symptoms.  

Prior to obtaining further medical opinions in connection with the claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the appellant another opportunity to provide evidence or information in support of her claim for service connection for the cause of the Veteran's death that is not currently associated with the claims file.  

In its letter, the AOJ should provide notice of what is needed to support a claim for service connection for the cause of the Veteran's death, consistent with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In that case, the United States Court of Appeals for Veterans Claims (Court) held that in a claim for service connection for the cause of the Veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  In this case, the June 2011 VCAA letter the AOJ sent to the appellant did not meet the Hupp requirements as it did not list disabilities for which the Veteran was service-connected at the time of death.  

Accordingly, the AOJ's letter to the appellant should explain what information and evidence is needed to substantiate the claim for service connection for the cause of the Veteran's death, consistent with Hupp, as well as explain the respective responsibilities of VA and the appellant in obtaining additional evidence.  The AOJ should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103 (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of the claim for service connection for the cause of death should include consideration of all evidence since the last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial AOJ consideration of the evidence).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her attorney a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  
Explain the type of evidence that will be obtained by VA and the type of evidence that is the appellant's ultimate responsibility to submit.  

Also, explain how to establish entitlement to service connection for the cause of the Veteran's death, consistent with the notice requirements of Hupp (cited above).

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses are received and associated with the claims file, arrange to obtain a medical opinion concerning the cause of the Veteran's death from an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the report should reflect consideration of the Veteran's documented medical history and the appellant's assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion, consistent with sound medical judgment, which addresses the following:

A. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability of service origin (including service-connected duodenal ulcer with GERD, residuals of a left clavicle injury, and/or an alleged acquired psychiatric disorder) was the principal cause of death?  In other words, was a disability of service origin singly or jointly with some other condition, the immediate or underlying cause of death or etiologically related thereto?  

Or, if not, 

B. Whether it is at least as likely as not (i.e., a probability of 50 percent or more) that a disability of service origin (including service-connected duodenal ulcer with GERD, residuals of a left clavicle injury, and/or an alleged acquired psychiatric disorder) was a  contributory cause of his death?  In other words, did a disability of service origin (a) contribute substantially or materially to death, (b) combine to cause death, (c) aid or lend assistance to the production of death?  A causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death.

In responding to the above, the physician must consider and discuss all pertinent medical evidence (to include the April 2014 private opinion from Dr. E purporting to link the Veteran's alcohol disorder, at least in part, to service-connected shoulder and gastrointestinal disabilities).  The physician should specifically address whether the Veteran's alcohol disorder was primary alcohol abuse (not clearly resolved in Dr. E's private opinion).  

The physician should also consider and discuss all lay assertions, to include the Veteran's own reports that he drank to ease his pain (attributable, at least in part, to service-connected shoulder and gastrointestinal disabilities) as reflected in VA treatment records, as well as the lay statements as to observations of the Veteran having difficulty breathing, being in pain, or being depressed, as well as appearing to drink as a way to self-medicate.  

In addition, the physician should consider and discuss the appellant's contention that the Veteran had a psychiatric disorder related to service that also led to his alcohol disorder and ultimately his death.  In this regard, the physician should address the June 1957 service treatment record which noted an impression of "anxiety state" and lay statements attesting to the Veteran's continuing psychiatric symptoms since service.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish the appellant and her attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


